DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 12/8/2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1-3, 6-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FACS Manual [2009; on IDS] in view of Shekhar et al. [PNAS, 2014, volume 111, pages 202-207; on IDS].
Claim 1 is drawn to a method of fused gating for index sorting.  The method comprises identifying a first sort gate, a first plate destination for particles identified within the first sort gate on a collection plate, a second sort gate, and a second plate destination for particles identified within the second sort gate on the collection plate.  The method comprises generating first and second index sort inclusion bitmaps identifying first and second plate locations on the collection plate using first and second sort gates, respectively.  The method comprises determining that an individual fluorescent parameter for an individual particle included within the particles is within the first sort gate.  The method comprises associating the individual particle with the first sort gate for presentation via a user interface.  The method comprises determining that an individual sort decision for the individual particle corresponds to the second sort gate based at least in part on a comparison between the individual sort decision and the 
Claim 7 is drawn to similar subject matter as claim 1, except claim 7 is drawn to an apparatus.
Claim 14 is drawn to similar subject matter as claim 1, except claim 7 is drawn to a computer-readable storage medium.
The FACS Manual is drawn to a user guide for a FACS machine.  Pages 100-108 of the FACS Manual studies sorting different types of cells to different portions of the collection plate using different sort gates.  Table 8-6 on page 257 of the FACS Manual teaches associating fluorescence parameters with the particles.  Figure 3-9 on page 104 of the FACS Manual illustrates user interfaces displaying sort decisions of the particles associates with positions in the individual wells.
The FACS Manual does not teach index sort inclusion bitmaps.
The document of Shekhar et al. studies automatic classification of cellular expression by nonlinear stochastic embedding [title].  The abstract of Shekhar et al. teaches that the technique is relevant in single-cell technologies such as mass cytometry.  The figures throughout Shekhar et al. illustrate index sort inclusion bitmaps. Specifically, absent a definition of “sort inclusion bitmap” in the specification, the phrase “sort inclusion bitmap” is broadly construed to at least suggest the mathematics behind the heatmap in Figure 3B of Shekhar et al.



With regard to claims 6, 12, and 19, Table 3-2 on page 102 of the FACS Manual teaches sorting based on different sizes of the particles.

With regard to claims 14 and 20, Figure 3 of Shekhar et al. is a heat map that plots a “plate” wherein the color of a heat map indicates a status/property of a particle.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the application to modify the FACS Manual to include bitmaps of Shekhar et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, pixelated bitmaps are an alternative manner of displaying FACS results than conventional techniques.  There would have been a reasonable expectation of combining the FACS Manual with Shekhar et al. because both studies are analogously applicable to the field of cytometry.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claims 4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the FACS Manual in view of Shekhar et al. as applied to claims 1-3, .
Claims 4, 10-11, and 17-18 recite performing nonlinear transformations on pixelated images to rotate the images.
	The FACS Manual and Shekhar et al. make obvious analyzing FACS results using pixelated bitmaps, as discussed above.
	The FACS Manual and Shekhar et al. do not teach rotation of pixelated images using nonlinear transforms.
The document of Hinks et al. studies parallel implementation for image rotation using parallel virtual machine [title].  Figure 1 of Hinks et al. teaches the nonlinear transformation.  Figure 2 of Hinks et al. illustrates the rotation of the pixelated image using a nonlinear transform.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the application to modify the FACS Manual and the bitmaps of Shekhar et al. by use of the rotation algorithm of Hinks et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, rotating pixelated images is an alternate manner of viewing pixelated bitmaps resulting from FACS.  There would have been a reasonable expectation of success in combining FACS Manual, Shekhar et al., and Hinks et al. because the rotation algorithm of Hinks et al. is robust and generally applicable to the cytometry bitmaps of FACS Manual and Shekhar et al.

Response to Arguments
12 January 2021 have been fully considered but they are not persuasive.  Applicant argues that Shekhar et al. does not teach “sort inclusion bitmap” as exemplified in the specification.  Absent a definition of “sort inclusion bitmap” in the specification, it is broadly construed that bitmaps are usable to attain the heatmap of Figure 3B of Shekhar et al.
Applicant has no arguments specific to Hinks et al.

Allowable Subject Matter
Claims 5 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest rotating a pixelated bitmap image related to cytometry using a binomial transform.
The prior art does not teach determining a different between particle association as determined by a workstation versus as determined by a sort gate.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        14 February 2021